221 F.2d 957
Ellsworth F. BAKER et al., Applicants, Appellants,v.UNITED STATES of America, Plaintiff, Appellee.
No. 4940.
United States Court of Appeals First Circuit.
May 11, 1955.

Appeal from the District Court for the District of Maine; John D. Clifford, Jr., Judge.
Charles Haydon, New York City, Dublirer & Haydon, New York City, on brief, for appellants.
Joseph L. Maguire, Attorney, Washington, D. C., Peter Mills, U. S. Atty., Portland, Maine, and Warren E. Whyte, Attorney, Department of Health, Education & Welfare, on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The order of the District Court is affirmed on the opinion by Judge Clifford, 17 F.R.D. 96.